Citation Nr: 0314009	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  91- 40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a September 1990 rating decision of 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a January 2001 decision, the Board denied entitlement to a 
rating in excess of 40 percent for the service-connected 
residuals of a gunshot wound of the right shoulder.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (hereinafter the Court).  
In August 2001, the Court vacated the Board's January 2001 
decision and remanded the case to the Board pursuant to the 
parties joint motion for remand.  The purpose of the joint 
motion was to direct the Board to conduct additional 
development regarding the extent of the originally injury and 
for consideration of VCAA. 

In November 2002, the Board undertook additional development 
on the above-stated issue pursuant to 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  


REMAND

The Board notes that the additional evidence that was 
received into the record since March 1999 has not been 
subject to initial review by the RO.  In order to afford the 
veteran due process of law, the case must be remanded to the 
RO for the actions set forth below.  

In addition, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

This statute was implement by the recently published 
regulations, to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a).  66 Fed. Reg. 42,620 (August 29, 
2001).  The RO's attention is directed to these new 
provisions as they pertain to notice and duty to assist 
requirements to which VA must comply.  

Because of these factors and in view of the recent 
promulgation of implementing regulations, a remand to the RO 
in this case is required.  Specifically, because the RO has 
not considered in the first instance whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran an 
initial review of the additional evidence 
submitted into the record since March 
1999.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 66 Fed. Reg. 45,620 (August 
29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 
3.326(a)) are fully complied with and 
satisfied.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response by the veteran or his 
representative.  

4.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




